DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021, has been entered.

Claims 43-48, 50-53, 55-62, 65, 67-70 and 72-81 are pending in this office action and presented for examination. Claims 43, 52, 60, 69, and 81 are newly amended, and claim 82 is newly cancelled, by the RCE received March 18, 2021. 

Examiner left a voicemail for Applicant on April 8, 2021; April 13, 2021; April 27, 2021; May 10, 2021; and May 19, 2021, regarding the rejections under 35 U.S.C. 112(b) set forth in this office action; however, no reply was received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-48, 50-53, 55-62, 65, 67-70 and 72-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation “the first subset” in line 49. However, it is indefinite as to whether the antecedent basis for this limitation is “a first subset of the plurality of lanes of the stream head register” in claim 43, lines 43-44, or “a first subset of the plurality of bits in the stream valid register” in claim 43, line 48. Note that “the first subset” is also recited in claim 45, line 3.
Claim 43 recites the limitation “the second subset” in line 52. However, it is indefinite as to whether the antecedent basis for this limitation is “a second subset of the plurality of lanes of the stream head register” in claim 43, lines 46-47, or “a second subset of the plurality of bits” in claim 43, line 51.
Claims 44-48, 50-53, 55-59, and 77-81 are rejected for failing to alleviate the rejections of claim 43 above.

Claim 60 recites the limitation “the first subset” in line 40. However, it is indefinite as to whether the antecedent basis for this limitation is “a first subset of the plurality of lanes of the stream head register” in claim 60, lines 33-34, or “a first subset of the validity data” in claim 60, lines 38-39. Note that “the first subset” is also recited in claim 62, line 2.
Claim 60 recites the limitation “the second subset” in lines 40-41. However, it is indefinite as to whether the antecedent basis for this limitation is “a second subset of the plurality of lanes of the stream head register” in claim 60, lines 36-37, or “a second subset of the validity data” in claim 60, line 39.
Claims 61-62, 65, 67-70, and 72-76 are rejected for failing to alleviate the rejections of claim 60 above.

Allowable Subject Matter
Claims 43-48, 50-53, 55-62, 65, 67-70 and 72-81 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter. The prior art of record, alone or in combination, fails to disclose or render obvious the newly added limitations of the independent claims, in the context of and in combination with the respective remaining independent claim limitations.

Response to Arguments
Applicant on page 10 argues: “Claims 43-48, 50-53, 55-62, 65, 67-70, and 72-82 stand rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. With respect to the pending claims, these rejections are respectfully traversed.”
In view of the pending claims that have been newly amended (as explained across pages 10-12 of the remarks), the aforementioned previously presented rejections are withdrawn. 

Applicant on page 12 argues: “Claims 43-48, 50-53, 55-62, 65, 67-70, and 72-82 stand rejected under 35 U.S.C. § 112(b) as being indefinite. With respect to the pending claims, these rejections are respectfully traversed.”
In view of the pending claims that have been newly amended (as explained across pages 12-13 of the remarks), the aforementioned previously presented rejections are withdrawn. 

Applicant on page 14 conveys: “If the Examiner believes that an interview will help to resolve any additional issues or otherwise expedite the allowance of this application, the Examiner is invited to contact the undersigned at the telephone number listed below.”
Examiner left a voicemail for Applicant on April 8, 2021; April 13, 2021; April 27, 2021; May 10, 2021; and May 19, 2021, regarding the rejections under 35 U.S.C. 112(b) set forth in this office action; however, no reply was received.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH E VICARY/Primary Examiner, Art Unit 2182